9. Nutrition and health claims made on foods (vote)
- Report: Adriana Poli Bortone
- Before the vote:
Vice-President of the Commission. - Madam President, the Commission makes the following declaration. The Commission, sharing the views expressed by Parliament, acknowledges the urgent need to have a scientific evaluation of children's health claims already on the market. Therefore, it will give priority to the necessary procedure to allow for a rapid decision on claims referring to children's development and health and will also ask the European Food Safety Authority to give priority to processing the evaluation of such claims. Furthermore, the Commission confirms that, pending the establishment of nutrient profiles, the process of evaluating such claims can start without delay.